Citation Nr: 0616940	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  04-14 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for a thoracic spine 
disorder.

4.  Entitlement to service connection for a lumbar spine 
disorder


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In April 2006, the veteran presented testimony before the 
undersigned Veterans Law Judge.  At that time, she withdrew 
her appeals with regards to the matters of entitlement to 
service connection for a left elbow disorder; left shoulder 
disorder, including neuropathy; right shoulder disorder, 
including neuropathy; recurring rash on the right chest area; 
left eye disorder; right eye disorder; and hiatal 
hernia/GERD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran alleges entitlement to service connection for 
hypertension, cervical spine disorder, thoracic spine 
disorder, and lumbar spine disorder.  The Board finds that 
additional evidentiary development is necessary before 
adjudicating the veteran's claims.

In April 2006, the veteran testified that she had received 
treatment for disorders from Dr. Usha Nanigan and from St. 
Joseph's Hospital in Port Charlotte.  The RO should make an 
attempt to obtain these records.

Additionally, the veteran should be afforded VA examinations 
in order to secure opinions as to the etiologies of her 
current disorders.  With respect to the veteran's claim for 
service connection for hypertension, service medical records 
indicate that the veteran was diagnosed as being slightly 
hypertensive in March 1982.  As to the veteran's claims for 
service connection for cervical, thoracic, and lumbar spine 
disorders, service medical records document treatment for 
back pain in April 1981, July 1981, and August 1982.  The 
Board finds that a remand is necessary in order to secure an 
opinion as to the relationship, if any, between the veteran's 
current hypertension and any back disorder and her period of 
service.  See 38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), such that the letter includes 
information concerning disability ratings 
and effective dates were the issues to be 
granted.  

2.  The RO should take all necessary steps 
to obtain treatment records from Dr. Usha 
Nanigan and from St. Joseph's Hospital in 
Port Charlotte.  If such efforts prove 
unsuccessful, documentation to that effect 
should be added to the claims folder

3.  After the foregoing has been 
completed, the RO schedule the veteran for 
a VA examination to determine the nature 
and etiology of any hypertension found to 
be present.  The claims folder should be 
made available to the examiner.  All 
indicated testing or laboratory work 
should be accomplished.  The examiner 
should provide an opinion as to whether it 
is at least as likely as not that the 
veteran's hypertension is either related 
to service or had its onset during her 
period of military service.  

3.  The RO should schedule the veteran for 
an orthopedic examination to determine the 
nature and etiology of any disability 
cervical, thoracic, and/or lumbar spine 
disorder found to be present.  The claims 
folder should be made available to the 
examiner.  All indicated testing or 
laboratory work should be accomplished.  
The examiner should provide opinions as to 
whether the veteran is currently 
experiencing cervical, thoracic, and/or 
lumbar spine disorder.  The examiner 
should also offer an opinion as to whether 
it is at least as likely as not that any 
present spine disorder is either related 
to service or aggravated during her period 
of military service.  

4.  After conducting any additional 
indicated development, the RO should again 
review the record and readjudicate the 
veteran's pending claims.  If the benefits 
sought on appeal remain denied, the veteran 
and her representative should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


